


Exhibit 10(a)

 

 

CBS Corporation

Terms and Conditions of the Performance Share Units

 

Granted Under the 2004 Long-Term Management Incentive Plan

 

 

ARTICLE I

 

TERMS OF PERFORMANCE SHARE UNITS

 

 

Section 1.1 Grant of Performance Share Units. CBS Corporation, a Delaware
corporation (the “Company”), has awarded the Participant performance share units
(the “Performance Share Units”) under the CBS Corporation 2004 Long-Term
Management Incentive Plan, as amended from time to time (the “Plan”). The
Performance Share Units have been awarded to the Participant subject to the
terms and conditions contained in (A) the certificate for the grant of
Performance Share Units attached hereto (the “Performance Share Units
Certificate”), (B) the terms and conditions contained herein (the Performance
Share Units Certificate and the terms and conditions, collectively, the
“Certificate”) and (C) the Plan, the terms of which are hereby incorporated by
reference (the terms listed in (A), (B), and (C), collectively, the “Terms and
Conditions”). A copy of the Plan is being provided to the Participant.
Capitalized terms that are not otherwise defined herein have the meanings
assigned to them in the Performance Share Units Certificate or the Plan.
Performance Share Units are notional units of measurement and represent the
right to receive a number of shares of Class B Common Stock determined on the
basis of the performance of the Class B Common Stock in comparison to the
performance of the common stock of companies comprising the Reference Group, on
the terms and conditions set forth in the Certificate.

 

Section 1.2  Terms of Performance Share Units.

 

(a)          Valuation. As of the Determination Date for each Measurement
Period, the TSR of the Class B Common Stock over such Measurement Period will be
measured against the TSR of the common stock of the companies comprising the
Reference Group over the same Measurement Period. Subject to Section 1.2(b), the
percentile ranking of the TSR of the Class B Common Stock as compared to the
companies comprising the Reference Group will be used to calculate the number of
Shares that the Participant will receive, in accordance with the following
schedule (the “Schedule”):

 

--------------------------------------------------------------------------------


 

 

Schedule

 

 

 

 

 

•  If the Company achieves less than the 25th percentile TSR, the award of
Performance Share Units will be forfeited

 

 

 

 

 

•  If the Company achieves the 25th percentile TSR, the number of shares to be
delivered under the award will be 25% of the Target Award

 

 

 

 

 

•  If the Company achieves the 50th percentile TSR, the number of shares to be
delivered under the award will be 100% of the Target Award

 

 

 

 

 

•  If the Company achieves the 100th percentile TSR (that is, if it is the first
ranked company in the Reference Group for TSR), the number of shares to be
delivered under the award will be 200% of the Target Award

 

 

For Company achievement at an intermediate point between the 25th and 50th
percentile, or between the 50th percentile and the 100th percentile, the number
of Shares to be delivered will be interpolated between the respective number of
Shares to be delivered at such percentiles. For example, if the Company were to
achieve the 70th percentile TSR, the number of Shares to be delivered would be
140% of the Target Award. Fractional Shares shall be rounded to the next higher
whole Share.

 

(b)          Minimum Valuation Rule. Notwithstanding the valuation principles
set forth in Section 1.2(a), if for any Measurement Period for the award the
Company achieves less than the 50th percentile TSR, then the number of Shares to
be delivered under the award shall be the greater of:

 

(i)            if the Company’s three year average of Budgeted Free Cash Flow
during the Measurement Period is met or exceeded by the three year average of
Actual Free Cash Flow during the Measurement Period (calculated in a manner
consistent with the free cash flow goal established for awards under the Senior
Executive STIP, including the relevant adjustment provisions of the Senior
Executive STIP to the extent consistent with the adjustment provisions of the
Plan and Section 2.2 hereof and, to the extent relevant, the adjustments
determined by the Committee to be applicable for awards intended to qualify for
the performance-based compensation exception under Section 162(m) of the Code;
provided, however, that in the event that the Committee does not establish a
free cash flow goal in connection with the Senior Executive STIP, then the
Committee shall establish a free cash flow goal for purposes of this Section
1.2(b)(i)), then the number of Shares to be awarded will equal the arithmetic
average of the Target Award and the number of Shares to be awarded pursuant to
the Schedule, rounded up to the nearest whole Share, provided that in the case
of a Qualifying Termination as a result of a Participant’s death where the
Measurement Period is shortened to less than a three year period, the comparison
of Budgeted Free Cash Flow to Actual Free Cash Flow shall be based on the same
period as the shortened Measurement Period; or

 

2

--------------------------------------------------------------------------------


 

(ii)           if the Company’s TSR in the last year of the Measurement Period
is at or above the 50th percentile, then the number of Shares to be awarded
shall be one-third (1/3) of the Target Award;1

 

provided, however, that in no case shall the number of Shares awarded pursuant
to this Section 1.2(b) be less than the number of Shares the Participant is
otherwise eligible to receive pursuant to the Schedule.

 

(c)          Settlement and Delivery of Shares. For each Measurement Period,
Shares delivered in settlement of the Performance Share Units will be delivered,
net of any Shares withheld to satisfy taxes, as soon as practicable following
the Determination Date for such Measurement Period and the date of the Committee
meeting to certify the TSR performance of the Performance Share Units for such
Measurement Period, as applicable.2  Performance Share Units shall be payable in
Shares, which may be evidenced in such manner as the Committee in its discretion
shall deem appropriate, including, without limitation, book-entry registration;
provided, however, that such Shares shall bear such legends as the Committee, in
its sole discretion, may determine to be necessary or advisable. (The Company
currently does not issue share certificates for the Class B Common Stock.)  The
Company will settle Performance Share Units by delivering the corresponding
number of Shares (less any Shares withheld to satisfy withholding tax
obligations) to the Participant’s equity compensation account maintained with
Smith Barney (or its successor as service provider to the Company’s equity
compensation plans). Following settlement, the Participant may direct Smith
Barney (or its successor) to sell some or all of such Shares, may leave such
Shares in such equity compensation account or may transfer them to an account
that the Participant maintains with a bank or broker by following the
instructions made available to the Participant by the Company.

 

(d)  Dividend Equivalents and Special Distributions. The Participant shall not
be entitled to receive Dividend Equivalents and the Performance Share Units
shall not otherwise be credited or adjusted to reflect any regular cash dividend
on the shares of Class B Common Stock underlying the Performance Share Units
that is paid while the Performance Share Units are outstanding hereunder.
Notwithstanding the foregoing, in the event that on any date while Performance
Share Units are outstanding hereunder the Company shall pay any dividend other
than a regular cash dividend or make any other distribution on the shares of
Class B Common Stock underlying the Performance Share Units (any such dividend
or distribution referred to herein as a “Special Distribution”), the Committee
shall determine, in its sole discretion pursuant to Section 7.1 of the Plan,
whether the Participant is entitled to receive, currently or on a deferred basis
and in such manner as the Committee may determine, such Special Distribution
based on the number of Shares equal to the Target Award attributed to the
Participant as of the record date for the Special Distribution.

 

--------------------------------------------------------------------------------

 1 For 2007 grants only, if over such Measurement Period the Company achieves
less than the 50th percentile TSR and the Company’s TSR in the last year of the
Measurement Period is at or above the 50th percentile TSR, then the number of
Shares to be delivered under the award will equal the Target Award.

 

 2 For 2007 grants only, Shares to be delivered pursuant to Section 1.2(c) will
be delivered as soon as practicable following the third anniversary of the Grant
Date with regard to 50% of the award and as soon as practicable following the
fourth anniversary of the Grant Date with regard to 50% of the award.

 

3

--------------------------------------------------------------------------------


 

(e)           Termination of Employment.

 

(i)            Except as set forth below under Section 1.2(e)(ii) with respect
to a Participant’s death, in the event the Participant’s employment with the
Company or a Subsidiary terminates in a Qualifying Termination prior to the
Determination Date for any Measurement Period, the number of Shares that the
Participant will receive for the applicable Measurement Period will be
determined by multiplying (x) the Shares determined under the applicable
valuation criteria under Section 1.2(a) or 1.2(b) by (y) a fraction, the
numerator of which is the number of days starting with and inclusive of January
1st of the first calendar year of the applicable Measurement Period and ending
on the effective date of the Participant’s Qualifying Termination and the
denominator of which is the number of days starting with and inclusive of
January 1st of the first calendar year of the applicable Measurement Period and
ending on December 31st of the last calendar year of the applicable  Measurement
Period. If the product of (x) and (y) results in a fractional Share, such
fractional Share shall be rounded to the next higher whole Share. Shares to be
delivered in settlement of the Performance Share Units pursuant to this Section
1.2(e)(i) will be delivered as set forth in Section 1.2(c) above.

 

(ii)           In the event the Participant’s employment with the Company or a
Subsidiary terminates as a result of his or her death prior to the Determination
Date for any Measurement Period, the number of Shares that the Participant’s
estate will receive in respect of such Measurement Period will be determined by
multiplying (x) the number of Shares determined under the applicable valuation
criteria set forth in Section 1.2(a) or 1.2(b) based on a Measurement Period
shortened to the period starting with and inclusive of January 1st of the first
calendar year of the applicable Measurement Period and ending on the December
31st following the date of the Participant’s death by (y) a fraction, the
numerator of which is the number of days starting with and inclusive of January
1st of the first calendar year of the applicable Measurement Period and ending
on the effective date of the Participant’s death and the denominator of which is
the number of days starting with and inclusive of January 1st of the first
calendar year of the applicable Measurement Period and ending on December 31st
of the last calendar year of the applicable Measurement Period. If the product
of (x) and (y) results in a fractional Share, such fractional Share shall be
rounded to the next higher whole Share. The number of Shares to be delivered in
settlement of the Performance Share Units pursuant to this Section 1.2(e)(ii)
will be determined as soon as practicable following the Determination Date for
such Measurement Period and the date of the Committee meeting to certify the TSR
performance of the Performance Share Units for such Measurement Period following
the Participant’s year of death, as applicable, and will be delivered in the
manner set forth in Section 1.2(c) above to the Participant’s estate as soon as
practicable thereafter.3

 

 

--------------------------------------------------------------------------------

 3 For 2007 grants only, proration of awards pursuant to Section 1.2(e)(i) and
(ii) will apply in the event the Participant’s employment with the Company or a
Subsidiary terminates in a Qualifying Termination, including in the case of
death, prior to the third anniversary of the Grant Date with regard to 50% of
the award and prior to the fourth anniversary of the Grant Date with regard to
50% of the award and the maximum number of Shares that may be earned for any
Measurement Period will be capped at 95% of the Target Award for such
Measurement Period.

 

4

--------------------------------------------------------------------------------


 

(iii)          In the event the Participant’s employment with the Company or a
Subsidiary terminates prior to a Determination Date for any Measurement Period
for any reason other than a Qualifying Termination, the Participant shall
forfeit all outstanding Performance Share Units for such Measurement Period as
of the date of such event.

 

(iv)          Notwithstanding anything else herein to the contrary, if the
Participant is a party to an employment agreement with the Company or one of its
Subsidiaries at the time of a termination of employment that provides for
different treatment from the foregoing provisions of this Section 1.2(e), the
terms of the Participant’s employment agreement will control.

 

 

ARTICLE II

 

EFFECT OF CERTAIN CORPORATE CHANGES

 

 

Section 2.1 Effect of Certain Corporate Changes. In the event of a merger,
consolidation, stock split, reverse stock split, dividend, distribution,
combination, reclassification, reorganization, split-up, spin-off or
recapitalization that changes the character or amount of the Class B Common
Stock or any other changes in the corporate structure, equity securities or
capital structure of the Company, the Committee shall make such adjustments, if
any, to the number and kind of securities subject to any outstanding Performance
Share Units, as it deems appropriate. The Committee may, in its sole discretion,
also make such other adjustments as it deems appropriate in order to preserve
the benefits or potential benefits intended to be made available hereunder and
under the Plan. Such determinations by the Committee shall be conclusive and
binding on all persons for all purposes.

 

Section 2.2 Adjustment of Performance Award. In the event that, during any
Measurement Period, any recapitalization, reorganization, merger, acquisition,
divestiture, consolidation, spin-off, combination, liquidation, dissolution,
sale of assets, or other similar corporate transaction or event, or any other
extraordinary event or circumstance occurs which has the effect, as determined
by the Committee, in its sole and absolute discretion, of distorting the
applicable performance criteria involving the Company, including, without
limitation, the calculation of TSR for any period or the comparison of Budgeted
Free Cash Flow to Actual Free Cash Flow pursuant to Section 1.2(b), the
Committee may adjust or modify, as determined by the Committee in its sole
discretion, the calculation of such performance criteria to the extent necessary
to prevent reduction or enlargement of the award of the Performance Share Units
for such Measurement Period attributable to such transaction, circumstance or
event. Such adjustments by the Committee shall be conclusive and binding on all
persons for all purposes.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III

 

DEFINITIONS

 

 

As used herein, the following terms shall have the following meanings:

 

(a)   “Actual Free Cash Flow” means, for any calendar year, the Free Cash Flow
of the Company as defined under the Plan.

 

(b)   “Board” shall mean the Board of Directors of the Company.

 

(c)   “Budgeted Free Cash Flow” means, for any calendar year, the free cash flow
amount approved by the Board as part of the overall Company budget for such
calendar year; provided, however, that in the event that the Board shall not
approve a Budgeted Free Cash Flow amount by March 31st of any year (or March
30th in the case of a leap year), the Committee shall establish a definition for
Budgeted Free Cash Flow prior to such date for purposes of Section 1.2(b)
hereof. Budgeted Free Cash Flow shall be calculated in a manner consistent with
the free cash flow goal established for awards under the Senior Executive STIP,
including the relevant adjustment provisions of the Senior Executive STIP to the
extent consistent with the adjustment provisions of the Plan and Section 2.2
hereof and, to the extent relevant, the adjustments determined by the Committee
to be applicable for awards intended to qualify for the performance-based
compensation exception under Section 162(m) of the Code; provided, however, that
in the event that the Committee does not establish a free cash flow goal in
connection with the Senior Executive STIP, then the Committee shall establish a
free cash flow goal for purposes of Section 1.2(b)(i) hereof.

 

(d)   “Certificate” shall mean the Performance Share Units Certificate, together
with the terms and conditions contained herein.

 

(e)   “Class B Common Stock” shall mean shares of Class B Common Stock, par
value $0.001 per share, of the Company.

 

(f)    “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended,
including any successor law thereto and the rules and regulations promulgated
thereunder from time to time.

 

(g)   “Committee” shall mean the Compensation Committee of the Board (or such
other Committee(s) as may be appointed or designated by the Board to administer
the Plan).

 

(h)   “Date of Grant” shall be the date set forth on the Performance Share Units
Certificate.

 

(i)    “Determination Date” shall mean, with respect to each Measurement Period,
the December 31st of the last calendar year of such Measurement Period;
provided, however, that in the event the Participant’s employment with the
Company terminates as a result of the Participant’s death prior to such date,
the Determination Date for such Measurement Period will be the December 31st
following the date of the Participant’s death.

 

6

--------------------------------------------------------------------------------


 

(j)    “Fair Market Value” of a share of Class B Common Stock on a given date
shall be the 4:00 p.m. (New York time) closing price on such date on the New
York Stock Exchange or other principal stock exchange on which the Class B
Common Stock is then listed, as reported by The Wall Street Journal (Northeast
edition) or as reported by any other authoritative source selected by the
Company.

 

(k)   “Good Reason” has the meaning assigned to such term in the Participant’s
employment agreement with the Company or Subsidiary.

 

(l)    “Measurement Period” means the period beginning on the starting date and
ending on the end date specified in the Participant’s Performance Share Units
Certificate; provided, however, that in the event the Participant’s employment
with the Company terminates as a result of the Participant’s death prior to the
last day of any Measurement Period, the Measurement Period will be shortened to
the period starting with and inclusive of January 1st of the first calendar year
of the applicable Measurement Period and ending on the December 31st following
the date of the Participant’s death.

 

(m)  “Participant” shall mean the employee named on the Performance Share Units
Certificate.

 

(n)   “Performance Share Units” shall mean notional units of measurement
representing the contractual right granted to the Participant to receive shares
of Class B Common Stock based on the performance of the Class B Common Stock in
comparison with the performance of the common stock of the Reference Group over
the applicable Measurement Period, on the terms and conditions forth in the
Certificate.

 

(o)   “Performance Share Units Certificate” shall have the meaning set forth in
Section 1.1 hereof.

 

(p)   “Permanent Disability” shall have the same meaning as such term or a
similar term has in the long-term disability policy maintained by the Company or
a Subsidiary thereof for the Participant and that is in effect on the date of
the onset of the Participant’s Permanent Disability unless the Committee
determines otherwise.

 

(q)   “Qualifying Termination” means (i) the termination of the Participant’s
employment by the Company or a Subsidiary other than in a Termination for Cause;
(ii) in the event the Participant has an employment agreement with the Company
or a Subsidiary that contains a Good Reason termination provision or the
Participant is otherwise covered by a severance policy that provides for Good
Reason termination, such Participant’s resignation of employment for Good
Reason; (iii) the termination of the Participant’s employment with the Company
or a Subsidiary by reason of the Participant’s death, Retirement or Permanent
Disability; or (iv) in the event the Participant has an employment agreement
with the Company or a Subsidiary, the non-renewal of such employment agreement
at the Company’s or Subsidiary’s election followed by termination of the
Participant’s employment with the Company and any Subsidiary within six months
of such contract expiration for any reason other than a Termination for Cause.

 

7

--------------------------------------------------------------------------------


 

(r)    “Reference Group” means all companies whose common stock is included in
the S&P 500 at the start of the Measurement Period (other than (i) companies
that cease to be included in the S&P 500 during the Measurement Period solely
due to merger, acquisition, liquidation or similar events fundamentally changing
the identity and nature of the company and (ii) companies that cease to be
included in the S&P 500 other than on account of events described in the
preceding clause (i) and which also cease to have common stock publicly traded
on an exchange or on a recognized market system or the over-the-counter market).

 

(s)   “Retirement” has the meaning assigned to such term in the Plan.

 

(t)    “S&P 500” means the Standard & Poor’s 500 Composite Index.

 

(u)   “Section 409A” shall mean Section 409A of the Code and the rules,
regulations and guidance promulgated thereunder from time to time.

 

(v)   “Shares” means shares of the Company’s Class B Common Stock.

 

(w)  “Subsidiary” shall mean a corporation (or a partnership or other
enterprise) in which the Company owns or controls, directly or indirectly, more
than 50% of the outstanding shares of stock normally entitled to vote for the
election of directors (or comparable equity participation and voting power).

 

(x)    “Target Award” means, for each Measurement Period, the number of shares
of Class B Common Stock that the Participant is eligible to receive for such
Measurement Period, as indicated on the Participant’s Performance Share Units
Certificate.

 

(y)   “Termination for Cause” shall mean a termination of employment with the
Company or any of its Subsidiaries which, as determined by the Committee, is by
reason of (i) “cause” as such term or a similar term is defined in any
employment agreement that is in effect and applicable to the Participant, or
(ii) if there is no such employment agreement or if such employment agreement
contains no such term, unless the Committee determines otherwise, the
Participant’s: (A) dishonesty; (B) conviction of embezzlement, fraud or other
conduct which would constitute a felony; (C) willful unauthorized disclosure of
confidential information; (D) failure, neglect of or refusal to substantially
perform the duties of the Participant’s employment; or (E) any other act or
omission which is a material breach of the Company’s policies regarding
employment practices or the applicable federal, state and local laws prohibiting
discrimination or which is materially injurious to the financial condition or
business reputation of the Company or any Subsidiary thereof.

 

(z)    “TSR” means for the Class B Common Stock and for the common stock of each
company in the Reference Group, the percentage change in value (positive or
negative) over the Measurement Period as measured by dividing (i) the sum of (A)
each company’s cumulative value of dividends and other distributions in respect
of its common stock for the Measurement Period, assuming dividend reinvestment,
and (B) the difference (positive or negative) between each company’s common
stock price on the first and last day of the Measurement Period,

 

8

--------------------------------------------------------------------------------


 

calculated based on the closing price on first day of the Measurement Period and
the average closing prices over the 20-day trading period immediately prior to
the last day of the Measurement Period, in each case, as reported by Bloomberg
L.P. (or such other reporting service that the Committee may designate from time
to time); by (ii) the common stock price on the first day of the Measurement
Period, calculated on the basis described above. Appropriate and equitable
adjustments will be made to account for stock splits and reverse stock splits.
TSR will be determined by the Committee in a manner consistent with this
definition. For purposes of computing TSR, if a company has more than one class
of common stock outstanding then only the class that is included in the S&P 500
shall be taken into account, and if there is more than one such class the
company’s TSR shall be computed using the aggregate values of and distributions
on all such classes.

 

 

ARTICLE IV

 

MISCELLANEOUS

 

 

Section 4.1  No Rights to Grants or Continued Employment. Neither the Terms and
Conditions nor any action taken in accordance with such documents shall confer
upon the Participant any right to be employed by or to continue in the
employment of the Company or any Subsidiary, or to receive any future awards
under the Plan or any other plan of the Company or any Subsidiary or interfere
with or limit the right of the Company or any Subsidiary to modify the terms of
or terminate the Participant’s employment at any time for any reason.

 

Section 4.2  Restriction on Transfer. Performance Share Units may not be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of, except by
will, the laws of descent and distribution or beneficiary designation; provided,
however, that the Committee may permit transferability, subject to any
conditions and limitations that it may, in its sole discretion, impose.

 

Section 4.3  Taxes. The Company or a Subsidiary, as appropriate, shall be
entitled to withhold from any Performance Shares Units, and from any payment
made with respect to the Performance Shares Units or otherwise under the Plan to
the Participant or a Participant’s estate, any permitted transferee or
beneficiary, an amount sufficient to satisfy any U.S. federal, state, local
and/or other tax withholding requirements. The Company expects that, in order to
satisfy such requirements, it will, in connection with the delivery of shares of
Class B Common Stock upon settlement of Performance Shares Units, withhold from
such delivery shares of Class B Common Stock having a Fair Market Value equal to
the amount of such required withholding. As a condition to receiving this grant
of Performance Shares Units, the Participant has agreed to the foregoing actions
to satisfy such tax withholding requirements. Notwithstanding the foregoing, the
Company may, in its discretion and subject to such conditions as it may
determine, require or permit the Participant to satisfy such tax withholding
requirements through some other means (including without limitation by payment
of a cash amount equal to the amount of such tax withholding requirements or by
delivery of Class B Common Stock already

 

9

--------------------------------------------------------------------------------


 

owned by the Participant having a Fair Market Value equal to the amount of such
tax withholding requirements).

 

Section 4.4  Stockholder Rights; Unsecured Creditor Status. The grant of
Performance Share Units under the Certificate shall not entitle the Participant
or a Participant’s estate, any permitted transferee or beneficiary to any rights
of a holder of shares of Class B Common Stock, prior to the time the
Participant, the Participant’s estate, the permitted transferee or beneficiary
shall become the registered or beneficial holder of the Class B Common Stock
underlying the Performance Share Units and Shares are delivered to such party
upon settlement of the Performance Share Units. Except as set forth above under
Section 1.2(d) and unless otherwise determined by the Committee in its
discretion, no adjustment shall be made for dividends or distributions or other
rights in respect of any shares of Class B Common Stock for which the record
date is prior to the date on which the Participant, a Participant’s estate or
any permitted transferee shall become the registered or beneficial holder of
such shares of Class B Common Stock. Performance Share Units constitute
unsecured and unfunded obligations of the Company. As a holder of Performance
Share Units, the Participant shall have only the rights of a general unsecured
creditor of the Company.

 

Section 4.5  No Restriction on Right of Company to Effect Corporate Changes. The
Terms and Conditions shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Class B Common Stock or the rights thereof or which are convertible
into or exchangeable for Class B Common Stock, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

 

Section 4.6  Section 409A. The intent of the Company is that payments and
distributions under these Terms and Conditions comply with Section 409A and,
accordingly, to the maximum extent permitted, these Terms and Conditions shall
be interpreted to be in compliance therewith. Notwithstanding anything herein to
the contrary, if the Participant is deemed on the date of his or her “separation
from service” (as determined by the Company pursuant to Section 409A) to be one
of the Company’s “specified employees” (as determined by the Company pursuant to
Section 409A), then any portion of any of the Participant’s Performance Share
Units that constitutes deferred compensation within the meaning of Section 409A
and is payable or distributable upon the Participant’s separation from service
shall not be made or provided prior to the earlier of (i) the expiration of the
six-month period measured from the date of the Participant’s separation from
service or (ii) the date of Participant’s death (the “Delay Period”). All
payments and distributions delayed pursuant to this Section 4.6 shall be paid or
distributed to the Participant within 30 days following the end of the Delay
Period subject to applicable withholding, and any remaining payments and
distributions due thereafter under these Terms and Conditions shall be paid or
distributed in accordance with the dates specified for them herein. In no event
shall the Company or any of its Subsidiaries be liable for

 

10

--------------------------------------------------------------------------------


 

any tax, interest or penalties that may be imposed on the Participant by Section
409A or any damages for failing to comply with Section 409A.

 

Section 4.7  Interpretation. In the event of any conflict between the provisions
of the Certificate (including the definitions set forth herein) and those of the
Plan, the provisions of the Plan will control. Additionally, in the event of a
conflict or ambiguity between the provisions of the Certificate or the Plan and
the provisions of any employment agreement that is in effect and applicable to
the Participant with respect to the Performance Share Units, the provisions of
such employment agreement shall be deemed controlling to the extent such
provisions are consistent with the provisions of the Plan and are more favorable
to the Participant than the provisions of the Certificate.

 

Section 4.8  Governmental Regulations. The Performance Share Units shall be
subject to all applicable rules and regulations of governmental or other
authorities.

 

Section 4.9  Headings. The headings of articles and sections herein are included
solely for convenience of reference and shall not affect the meaning of any of
the provisions of the Terms and Conditions.

 

Section 4.10  Governing Law. The Terms and Conditions and all rights hereunder
shall be construed in accordance with and governed by the laws of the State of
Delaware.

 

11

--------------------------------------------------------------------------------
